DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer

3.	The terminal disclaimer filed on 30 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/470,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

4.	Applicant’s arguments, see page 3, line 7 to page 4, line 20, filed 30 December 2021, with respect to the 35 USC 112(b) rejection of claims 2-4 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2-4 has been withdrawn. 



6.	Applicant’s arguments, see page 4, line 27 to page 5, line 2, filed 30 December 2021, with respect to the obviousness-type double patenting rejection of claims 1, 3 and 5-8 have been fully considered and are persuasive.  The obviousness-type double patenting rejection of claims 1, 3 and 5-8 has been withdrawn in view of the above noted terminal disclaimer. 

7.	Applicant’s arguments, see page 5, line 3 to page 8, line 22, filed 30 December 2021, with respect to the rejection(s) of claim(s) 1-3 and 5-8 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Iversen et al. (US 2001/0042716 A1) and Blakely et al. (US 2020/0214368 A1) references. The Examiner further notes that the scope of the current claims differs from that of the original claims since claim 4 originally depended from claim 2 while the subject matter of cancelled claim 4 has been incorporated into independent claim 1. Accordingly, this action is being made Final.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Iversen et al. (US 2001/0042716 A1) as evidenced by Blakely et al. (US 2020/0214368 A1) or, in the alternative, under 35 

	With regard to claim 1, Iversen et al. discloses a porous PTFE membrane having an average tortuosity of 1.21 in the thickness direction of the membrane (see Membrane 1 at Table 1) at the abstract paragraph [0008] and Table 1 at paragraph [0162].
	Iversen et al. does not mention the water vapor permeability of the membrane, but does disclose the membrane being Goretex®.
	Blakely et al. provides extrinsic evidence that Goretex® has a high water vapor permeability of at least 20,000 g/m2/day, at least 30,000 g/m2/day or at least 40,000 g/m2/day at paragraphs [0028], [0052]-[0053] and [0056] and Table 2.
	Alternatively, one having ordinary skill in the art would have recognized that the high water vapor permeability of Blakely et al. could be incorporated into the PTFE membrane of Iversen et al. to provide high water vapor transfer through the membrane, as suggested by Blakely at paragraphs [0028], [0052]-[0053] and [0056].
The prior art ranges are seen as overlapping the instantly claimed range for water vapor permeability. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 5, Blakely et al. provides extrinsic evidence that Goretex® has a water entry pressure of at least 16,640 mm (163 kPa) at Table 2.
Alternatively, one having ordinary skill in the art would have recognized that water entry pressure of Blakely et al. could be incorporated into the PTFE membrane of Iversen et al. to prevent water from entering the membrane, as suggested by Blakely at paragraphs [0028], [0052]-[0053] and [0056].



10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2001/0042716 A1) in view of Blakely et al. (US 2020/0214368 A1).
Iversen et al. discloses the membrane having a porosity of at least 50% at the abstract.
The prior art range is seen as overlapping the instantly claimed range for water vapor permeability. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2001/0042716 A1) in view of Blakely et al. (US 2020/0214368 A1), and further in view of Bansal et al. (US 2013/0068689 A1).
Iversen et al. does not disclose a support joined to the waterproof air-permeable membrane.
Bansal et al. discloses joining an additional layer to a PTFE membrane for further support at paragraphs [0017]-[0018].
It would have been obvious to one of ordinary skill in the art to incorporate the additional layer of Bansal et al. into the PTFE membrane of Iversen et al. to provide further support, as suggested by Bansal et al. at paragraph [0018].

Allowable Subject Matter

12.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter: 

	The prior art made of record does not teach or fairly suggest the porous PTFE membrane of claim 2 having the recited combination of properties.

Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 17, 2022